DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hearn U.S. Patent No. 9,325,911.
Claim 1, Hearn teaches an idler roller 101 for a conveyor belt weighing system 41, comprising: a static shaft 3; a load cell 139,143 fixed to the static shaft 3 and positioned at least partially internal to the static shaft 3 and at an end of the static shaft 3, the load cell 139,143 for supporting the idler roller 101 on a frame of 41 Fig. 1; and a rotating shaft seal 121 positioned on an exterior surface of the static shaft 3 and internal to the idler roller 101 Fig. 8. 

Claim 3, Hearn teaches the static shaft 3 includes a first pocket 131 into which the load cell 139 is inserted and fixed Fig. 8-9. 
Claim 4, Hearn teaches the static shaft 3 also includes a second pocket 133 into which the load cell 139 is inserted and fixed Fig. 8-9. 
Claim 5, Hearn teaches the load cell 139,143 includes one or more strain gauges C7 L20-35. 
Claim 6, Hearn teaches the load cell 139,143 is rigidly fixed in the end of the static shaft 3 C7 L20-50. 
Claim 7, Hearn teaches the rotating shaft seal 121 is positioned within the longitudinal extent of first pocket 131 Fig. 8-9. 
Claim 8, Hearn teaches the rotating shaft seal 121 is positioned within a longitudinal extent of a waist section of a body of the load cell 139,143. 
Claim 9, Hearn teaches the static seal 125 is positioned outside a longitudinal extent of a waist section of a body of the load cell 139,143 Fig. 8-9. 
Claim 10, Hearn teaches the static seal 125 is positioned closer to an end of the static shaft 3 than the rotating shaft seal 121 Fig. 8-9. 
Claim 11, Hearn teaches a roller shell 103 is rotatable about the static shaft 3. 
Claim 12, Hearn teaches an electronics board 33, 35 is positioned internal to the idler roller 101 and takes readings from the one or more strain gauges of 139,143. 
Claim 13, Hearn teaches the one or more strain gauges of 139,143 are located internal to the static shaft 3. 

Claim 15, Hearn teaches a second load cell 143 fixed to the static shaft 3 and positioned at least partially internal to the static shaft 3 and at an opposite end of the static shaft 3 to the load cell 143, the second load cell 143 also supporting the idler roller 101 on the frame of 41 Fig. 2. 
Claim 16, Hearn teaches one or more idler rollers 101 according to claim 1; a plurality of standard idler rollers 61, 63; a frame of 41 supporting the one or more idler rollers 101 and the plurality of standard idler rollers 61,63; and a conveyor belt 65 supported by the one or more idler rollers 101 and the plurality of standard idler rollers 63,65. 
Claim 17, Hearn teaches an idler roller 101 for a conveyor belt weighing system 41, comprising: a static shaft 3; and two load cells 139,143 fixed to the static shaft 3; wherein each of the two load cells 139,143 produces an analogue signal via 37 and is connected to an analogue to digital converter 35 that produces a digital output representing the analogue signal via 33 C5 L15-45. 
Claim 18, Hearn teaches the digital output of the analogue to digital converter 35 is zero adjusted by digital computation via 33 C5 L15-45. 
Claim 19, Hearn teaches the digital output of the analogue to digital converter 35 is used to compute a span calibration to a standard C5 L15-45. 
Claim 20, Hearn teaches digital computation is used to eliminate a requirement for use of passive components to balance a Wheatstone bridge of 33 C5 L15-45.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS